DETAILED ACTION
Examiner Note
The instant Office Action (OA) is issued by a different Examiner than the previous OA.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11.5.2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 9, “benzotriazoles/imidazoles/benzimidazoles-based materials” is indefinite as it is unclear (a) what the forward slash (“/”) in between the materials recited means (e.g., an alternative list of materials, a combination of materials? Other?), and, (b) if a material must fall under 
Regarding claim 7, (a)”the opposed first and second surface” is indefinite as it appears the term “surface” should be in the plural form –surfaces— since it refers to two surfaces and not one, and, (b) “said mutually opposed (lateral?) surfaces” lacks proper antecedent basis.
Regarding claim 10, “with (the?) patterned second resist layer” is indefinite as it appears to be missing an article and proper antecedent basis.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yagi et al. (US 6025640 A).
Regarding claim 1-2 and 5, Yagi discloses (claim 1) a method for manufacturing a leadframe for a semiconductor device (Figs. 1-2 and 13A-14D), wherein the leadframe (2/4) comprises an array of electrically-conductive leads (all 4), wherein the method comprises: forming openings (Figs. 13C-13D) in a base layer (41) having opposed first (topmost) and second (bottommost) surfaces to define claim 2) wherein forming the electrically-insulating material (9) results in the electrically-insulating material extending continuously over said mutually opposed lateral surfaces and the first surface (Fig. 1 does not show the electrically-insulating material 9, however, based on Figs. 1-2 below, it necessarily follows that said electrically-insulating material 9 in Fig. 1 is formed on the mutually opposed lateral surfaces and the first surface continuously as claimed), and, (claim 5) further comprising forming the leadframe (2/4) by: applying resist material (42) onto the opposed first and second surfaces of the base layer (41) made of an electrically-conductive material (“a photosensitive resist is applied to the surface and the back surface of a conductive board 41 and dried to form photosensitive resist layers 42 (FIG. 13A)”), said resist material defining defines a geometrical pattern for said leadframe (“which are exposed to light via desired photo masks and then developed to form resist patterns 42A and 42B (FIG. 13B)”, also “geometrical pattern” per Figs. 1-2); and etching said base layer at locations left uncovered by said resist material to produce the electrically-conductive leads in said leadframe (Figs. 1-2 and 13C-13D, “the conductive board 41 is etched with an etching liquid (FIG. 13C)”).

    PNG
    media_image1.png
    511
    1287
    media_image1.png
    Greyscale

Regarding claim 7, Yagi discloses a semiconductor device (Figs. 1-3), comprising: a leadframe (2/4) comprising an array of electrically-conductive leads (all 4) extending from a die pad (2), with electrically-conductive leads (4) in said array of electrically-conductive leads having opposed first (topmost of 4) and second surfaces (bottommost of 4/4B) and mutually opposed lateral surfaces (in between 4 along L direction, Fig. 1) extending between the opposed first and second surface (Fig. 1); an electrically-insulating material (9) formed over said mutually opposed surfaces (per Fig. 2) and on the first surface (topmost of 4) but not on the second surface (bottommost of 4/4B) so that the second surface of each electrically-conductive lead is uncovered (“The die pad 2, the terminal portions 4, the semiconductor element 6 and the wires 8 are sealed in the sealing member 9 in such a manner that each of the outer terminals 4B is partially exposed to the outside”); and at least one semiconductor chip or die (6) attached on said die pad in said leadframe (Figs. 1-3. Fig. 1 does not show the electrically-insulating material 9, however, based on Figs. 1-2 above, it necessarily follows that said electrically-insulating material 9 in Fig. 1 is formed on the mutually opposed lateral surfaces and the first surface but not the second surface as claimed).

Claims 1-2, 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 7830024 B2).
Regarding claims 1-2 and 4, Kim discloses (claim 1) a method (Figs. 12-15) for manufacturing a leadframe for a semiconductor device, wherein the leadframe (208) comprises an array of electrically-conductive leads (212), wherein the method comprises: forming openings (Figs. 12-13) in a base layer (208) having opposed first (bottommost) and second surfaces (topmost) to define electrically-conductive leads (212) for said array of electrically-conductive leads which have mutually opposed lateral surfaces (Fig. 15) extending between the opposed first and second surfaces; and forming an electrically-insulating material (250) on said mutually opposed lateral surfaces (Fig. 15) and on the first surface (bottommost) but not on the second surface (topmost) so that the second surface of each electrically- conductive lead is uncovered (from said 250. Based on the coverage of 250 in Fig. 14, said 250 is necessarily present on the first surface and the mutually opposed lateral surfaces as claimed), (claim 2) wherein forming the electrically-insulating material (250) results in the electrically-insulating material extending continuously over said mutually opposed lateral surfaces (Based on the coverage of 250, said 250 is necessarily present on the mutually opposed lateral surfaces as claimed) and the first surface (bottommost, Figs. 14-15), and, (claim 4) further comprising: providing a resist layer (MPEP 2111, 228; layer 228 resists formation of layer 250) that covers the second surface (topmost) but not the first surface (bottommost, Fig. 13), and wherein forming the electrically-insulating material (250) comprises dipping the leadframe in a chemical bath of said electrically-insulating material (“the second insulating layer 250 may be formed by way of, for example, chemical dipping”) to deposit the electrically-insulating material (250) on the uncovered first surface and mutually opposed lateral surfaces (Based on the coverage of 250 in Fig. 14, said 250 is necessarily present on the first surface and the mutually opposed lateral surfaces as claimed).

    PNG
    media_image2.png
    344
    848
    media_image2.png
    Greyscale

Regarding claim 7, Kim discloses a semiconductor device (Figs. 14-15), comprising: a leadframe (208) comprising an array of electrically-conductive leads (212) extending from a die pad (210), with electrically-conductive leads (212) in said array of electrically-conductive leads having opposed first (bottommost) and second surfaces (topmost) and mutually opposed lateral surfaces (see above) extending between the opposed first and second surface; an electrically-insulating material (250) formed over said mutually opposed surfaces and on the first surface but not on the second surface so that the second surface of each electrically-conductive lead is uncovered (from said 250. Based on the coverage of 250 in Fig. 14, said 250 is necessarily present on the first surface and the mutually opposed lateral surfaces as claimed); and at least one semiconductor chip or die (222) attached on said die pad (210) in said leadframe (Figs. 14-15 above).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Seki et al. (US 20040207056 A1).
Regarding claim 3, Kim fails to disclose wherein the electrically-insulating material comprises a material selected from the group consisting of: copper oxide, benzotriazoles/imidazoles/benzimidazoles-based materials, and silicon-based materials.

It would have been obvious to one of ordinary skill in the art to include copper oxide in the method of Kim in view of Seki so as to select a suitable material for insulating conductive elements since the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Liu et al. (US 20060051894 A1).
Regarding claim 3, Kim fails to disclose wherein the electrically-insulating material comprises a material selected from the group consisting of: copper oxide, benzotriazoles/imidazoles/benzimidazoles-based materials, and silicon-based materials.
Liu discloses wherein the electrically-insulating material (116) comprises a material selected from the group consisting of: copper oxide, benzotriazoles/imidazoles/benzimidazoles-based materials, and silicon-based materials ([0016], “…to form a cuprous oxide or a copper oxide as the oxidization layer 116. The cuprous oxide and copper oxide are low-cost protective films for protecting the leadframe 110 and can substitute for the known films, solder masks, resin dams and other extra dam members”).
It would have been obvious to one of ordinary skill in the art to include copper oxide in the method of Kim in view of Liu so as to include a low-cost protection material as disclosed by Liu.



Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 is allowed.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or suggest (claim 6) further comprising removing said resist material from the first surface, but not from the second surface, prior to forming said electrically-insulating material, and, (claim 8) selectively removing the patterned first resist layer from the first surface while leaving the patterned second resist layer in place directly on the second surface; depositing a layer of electrically insulating material directly on the first surface and the mutually opposed lateral surfaces, but not on the second surface covered by the patterned second resist layer; and selectively removing the patterned second resist layer from the second surface so that the second surface of each electrically-conductive lead is uncovered as recited within the context of the claim; claims 9-10 are dependent claims but rejected under 35 USC 112 above.

Response to Arguments
Applicant’s arguments reproduced in part below and which state that Figs. 2G, 2H and 2I are not admitted prior art have been fully considered and are persuasive.  Therefore, the prior art rejection(s) of the previous OA over admissions of prior art have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is include in the instant office action. Applicant’s arguments:


    PNG
    media_image3.png
    353
    653
    media_image3.png
    Greyscale

And,

    PNG
    media_image4.png
    100
    650
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894